DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 15-17 and 19-26 are pending in this application and were examined on their merits.

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too short to describe
the disclosure sufficiently to assist readers in deciding whether there is a need for
consulting the full patent text for details.  Correction is required. See MPEP § 608.01 (b).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 19 and 25 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre- AIA ), first paragraph, because the specification, while being enabling for a method of reducing food energy and/or fat intake in a mammal by administering Bifidobacterium animalis, ssp. Lactis strain 420 (B420) and the prebiotic fiber polydextrose, does not reasonably provide enablement for a method of reducing food, energy and/or fat intake in a mammal by administering the claimed Bifidobacterium bacterium and any fibers and/or prebiotics. 

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The claims are drawn to a method of reducing food, energy and/or fat intake of a mammal by administering a bacterium of the genus Bifidobacterium wherein the bacterium is the strain Bifidobacterium animalis subspecies, Lactis strain 420 (B420) in combination with one or more fibers and/or prebiotics, and wherein the one or more fibers/prebiotics is polydextrose.  The state of the prior art is such that it involves screening both in vitro and in vivo and clinical studies to determine the desired pharmacological activities (i.e. which compositions treat which specific conditions).  There is no predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

The prior art demonstrates that probiotics and prebiotics have known benefits to consumers.  These benefits were the subject of much ongoing research to further examine the impacts of probiotics and prebiotics on a consumer, as well as how and why they are beneficial to consumers health.  Although broadly it is accepted that probiotics and prebiotics are beneficial, there is a need for further research and understanding, especially when looking at specific species or strains and their associated effects.  

Pandey et al. (Pg. 7585, Column 1, Lines 22-24 and 28-31) states, “there are many published reports on the use of probiotics in humans but information on prebiotics and synbiotics is rather scanty... There are considerable differences in bacterial carbohydrate utilization patterns among the different strains as well as species, which is to be kept in mind for developing new synbiotics.”  Synbiotics, compositions that combine the use of probiotics and prebiotics, are unpredictable and effects and effectiveness may differ between microbial strains and different prebiotics.  Pandey also teaches that ideal prebiotics are active at low dosages (Pg. 7579, Table 1).  Pandey explains that the “understanding of mechanisms involved in beneficial effects of probiotics, probiotics as well as synbiotics is rather superficial. Incomplete information about probiotic dosages required for particular clinical effects adds to the need for molecular characterization of probiotics for establishment of health claims” (Pg. 7584, Column 2, Lines 14-19).

Aureli et al. (“Probiotics and health: An evidence-based review,” 2011; Section 7, first paragraph) states at Pg. 373, Column 1, Lines 16-21; “some effects of probiotics on normal or pathological functions of the organism are well documented and their use, either alone or in combination with other therapies, may be considered as ‘evidence- based’.  However, for other clinical conditions further studies are needed, as the available evidence is not sufficient to demonstrate the efficacy of probiotics.”  The physiological effects of probiotic and prebiotic compositions are highly unpredictable and requires extensive research to fully understand the effects of strain and prebiotic specific compositions. 
Aureli et al. further states at Pg. 369, Column 2, Lines 11-20; “Little is known about the optimal amount of live probiotic bacteria to be administered; this quantity is not easy to determine: it is strain-specific and it probably depends on the type of benefit sought for with the administration of probiotics (different functional effects may require different amounts of live probiotics).  Of course, the overall amount cannot be low, if the aim is to markedly influence the composition of the microbiota of the host.  It should be emphasized that, in case of microbial associations, each species in ‘competition’ with a functional action must be provided in appropriate amounts’.  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area, the more specific enablement is necessary in order to satisfy the statute.

In the instant specification, the inventor provides one working example. In the example, the inventor discloses the use of polydextrose and/or the probiotic Bifidobacterium animalis subspecies Lactis strain 420 (B420) in a double blind, placebo controlled study.  The test groups were administered the following in a 250 ml fruit smoothie:
1. Placebo - 12 g/day microcrystalline cellulose
2. 12 g/day of polydextrose
3. 1010 CFU/day B420

4. 1010 CFU/day B420 and 12 g/day of polydextrose (Specification, Pg. 27, Lines 19-25 and Pg. 28, Lines 1-4).

In the example, only one dose of bacteria and one dose of prebiotic was utilized. There is no showing of the claimed Bifidobacterium and/or any other fibers/prebiotics showing efficacy in reducing food energy and or fat intake of the tested patients.  In view of the instant specification, one of ordinary skill in the art would be required to carry out an unpredictable amount of research in order to determine the efficacy of the claimed Bifidobacterium in combination with any fibers and/or prebiotics to enable the claimed method of reducing food energy and/ or fat intake.  The instant claims are drawn to a method of administering a composition of any dosage of the claimed Bifidobacteria and any one or more fibers and/or prebiotics, however, having considered all of the above factors, especially the scope of the claims and the high degree of unpredictability, the narrow working example, etc., it is concluded that it would require undue experimentation on the part of the practitioner to practice the invention commensurate with the claimed scope.  Therefore, the instant application does not enable the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 19-26 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.  Claim 12 recites, “A method for reducing food, energy...”.  It is unclear if Applicant intends the method to reduce food and energy or food energy by the administration of the claimed Bifidobacterium.  The Examiner notes that energy intake into a mammal is by ingestion of food and that the Examples are drawn solely to “energy”.  Nowhere does the Specification or disclosure teach or exemplify a reduction solely in food intake in the treated mammal.  Claims 13-17 and 19-26 are rejected as being dependent upon rejected Claim 12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15 and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Burcelin et al. (WO 2010/146568 A2).


Burcelin et al. teaches a method of treating obesity, controlling weight gain, inducing weight loss and lowering body fat mass in a mammal by administering Bifidobacterium animalis subspecies Lactis strain 420 (B420) (Pg. 51, Claims 45, 54, 55 and 57), and reading on Claims 12.

With regard to the preamble of Claim 12, which recites: “A method for reducing food, energy and/or fat intake”, this is a statement of intended use which does not materially differentiate the claimed method from that of the prior art and is therefore not given patentable weight.  The MPEP at 2111.02, II states:
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)

The method of Burcelin et al. controls weight gain, induces weight loss and lowers body fat mass which are achieved by reducing the intake of food, energy (calories) and food, therefore it anticipates the claimed invention.
 
Burcelin et al. further teaches wherein the Bifidobacterium is used in combination with the prebiotic polydextrose (Pg. 53, Claims 61 and 62), and reading on Claims 15 and 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Burcelin et al. (WO 2010/146568 A2).

The teachings of Burcelin et al. were discussed above.

Burcelin et al. did not teach an anticipatory embodiment wherein the bacterium is administered to the mammal in the form of a food product, a dietary supplement or a pharmaceutically acceptable formulation, as required by Claim 17;
wherein the bacterium is used in combination with one or more fibers and/or prebiotics, as required by Claims 19, 22 and 25;
wherein the one or more fibers and/or prebiotic comprise(s) polydextrose, as required by Claims 20, 23 and 26;
wherein the bacterium is administered to the mammal in the form of a medical food product, as required by Claim 21;
or wherein the bacterium is administered to the mammal in the form of a medicament, as required by Claim 24.

With regard to Claim 17, Burcelin et al. teaches that the claimed composition may be used as a food (Pg. 26, Lines 6-11), may be or added to dietary supplements (Pg. 29, Lines 9-10) or may be used as a pharmaceutical acceptable formulation (Pg. 30, Lines 29-33).

With regard to Claims 21 and 24, Burcelin et al. teaches that the composition may be added to a nutraceutical which crosses the traditional dividing lines between foods  and medicine (Pg. 29, Lines 30-34) or as a medicament (Pg. 30, Lines 1-11).

With regard to Claims 19, 20, 22, 23, 25 and 26, Burcelin et al. teaches wherein the Bifidobacterium is used in combination with the prebiotic polydextrose (Pg. 53, Claims 61 and 62).





It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Burcelin et al. of a method of treating obesity, controlling weight gain, inducing weight loss and lowering body fat mass in a mammal by administering Bifidobacterium animalis subspecies Lactis strain 420 (B420) with the elements separately taught in the disclosure of the reference because this is no more than the combining of separately taught prior art elements in the same reference according to known methods to yield predictable results.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to achieve different aspects of the primary treatment method of Burcelin et al., such as, the composition form and administration route.  There would have been a reasonable expectation of success in making this modification because the reference separately teaches all of the prior art claimed elements.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        11/03/2022